Title: From Alexander Hamilton to Edmond Charles Genet, [18 July 1793]
From: Hamilton, Alexander
To: Genet, Edmond Charles



[Philadelphia, July 18, 1793]

Mr. Hamilton presents his Compliments to the Minister of France, regrets extremely that by a neglect of the person to whom the Minister’s Note of the 16th was delivered it did not get to the hands of Mr. Hamilton till this Morning which has prevented an earlier attention to it. Mr. Hamilton is just going to attend a summons of the President. If he shall find that the object of it will not interfere with an interview this forenoon, he will have the honor of notifying Mr. Genet accordingly. Should Mr. Genet not hear from him in an hour, he will please to consider Mr. Hamilton as at his command at any time tomorrow from nine to Eleven.
July 18. 1793
